     Case 3:18-cv-00023-MMD-WGC Document 59 Filed 04/16/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      STANLEY RIMER,                                  Case No. 3:18-cv-00023-MMD-WGC

7                                  Petitioner,                       ORDER
             v.
8
       RENEE BAKER, et al.,
9
                               Respondents.
10

11          Respondents have filed an unopposed motion for enlargement of time (first

12    request) (ECF No. 58). The Court finds good cause exists to grant the unopposed motion

13    for enlargement of time (first request) (ECF No. 58). Respondents will have up to and

14    including June 4, 2021, to file an answer to the first amended petition (ECF No. 17).

15          DATED THIS 16th Day of April 2021.

16

17

18                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26

27
28
